Citation Nr: 0601686	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  96-42 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to April 8, 1996, for 
a rating higher than 20 percent for degenerative disc disease 
of the lumbosacral spine with lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal has been before the Board in November 
1997, December 1999, July 2000, November 2002, and March 2005 
when it has either been denied by the Board and then vacated 
by a subsequent decision of the United States Court of 
Appeals for Veterans Claims (the Court); or remanded by the 
Board to cure a procedural defect and/or for additional 
evidentiary development.  

In January 2006, the veteran's representative submitted 
additional evidence in support of his claims.  Included in 
the evidence was a waiver of the veteran's right to have the 
RO review the evidence.  


FINDINGS OF FACT

1.  Clinical records dated August 15, 1994, constituted an 
informal claim of entitlement to a rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine with lumbosacral strain.  

2.  It is not factually ascertainable that the veteran's 
degenerative disc disease of the lumbosacral spine with 
lumbosacral strain increased in severity prior to April 8, 
1996.  




CONCLUSION OF LAW

The criteria for an effective date prior to April 8, 1996, 
for a rating in excess of 20 percent for degenerative disc 
disease of the lumbosacral spine with lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the statement 
of the case and the April 2005 VCAA letter, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the April 2005 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in April 2005 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all available 
VA and private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
veteran has submitted additional evidence.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.



Criteria

The veteran has claimed entitlement to an effective date 
prior to April 8, 1996 for assignment of a rating in excess 
of 20 percent for his service-connected lumbosacral spine 
disability.  The assignment of effective dates for increased 
disability evaluations is governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  The statute provides, in pertinent part, 
that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

(2)	Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o).

The Court and the VA General Counsel, have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125  (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998). 

The regulations provide that a veteran may receive benefits 
by filing an informal claim, which is defined by "[a]ny 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155.  Such an 
informal claim must identify the benefit sought; and, upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Except as provided in 38 C.F.R. § 3.652, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim. 38 C.F.R. § 3.158(a).

Analysis

In March 1961, the RO granted entitlement to service 
connection for lumbosacral strain, superimposed on congenital 
Spondylolisthesis, rated as 10 percent disabling under 
Diagnostic Code 5295.  

In June 1983, the RO increased the rating to 20 percent under 
Diagnostic Code 5293, effective November 1, 1982, and 
described the service- connected back disability as DDD, 
lumbar, postoperative laminectomy, L4-5, with lumbar strain.

On April 9, 1990, the RO received a statement from the 
veteran that his back disability had worsened and that he 
would therefore like to "get it checked over."

The veteran has argued the April 9, 1990 submission 
constituted an informal claim.  The Board, however, finds 
that it cannot amount to an informal claim for an increased 
rating because the benefit sought was identified as treatment 
and evaluation, for which the RO provided information only 
weeks later.  In VA correspondence dated April 20, 1990, the 
RO notified the veteran that he was entitled to free 
treatment for his back disability.  No further correspondence 
ensued between the veteran and the RO until 1996.  Because 
the 1990 submission by the veteran failed to identify a 
request for an increase and was essentially abandoned, the 
date of April 9, 1990 cannot be considered the date of 
receipt of the claim.  See 38 C.F.R. §§ 3.155, 3.158(a); see 
also Fleshman v. Brown, 9 Vet. App. 548, 553 (1996).

Associated with the claims file are VA clinical records dated 
August 15, 1994.  The records demonstrate that the veteran 
reported he had had on and off back pain over the previous 
three to four years.  An x-ray study conducted that date was 
interpreted as showing moderate degenerative changes in the 
spine with disc space narrowing at L4-5.  

The Board finds that the August 15, 1994, VA clinical records 
constitutes an informal claim for an increased rating for the 
service-connected lumbosacral spine disability under 
38 C.F.R. § 3.157(b).  

The pertinent rating criteria for evaluation of the veteran's 
back disability extant in 1994 were Diagnostic Codes 5293 and 
5295.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
A 20 percent evaluation is warranted when the intervertebral 
disc syndrome is moderate with recurring attacks.  A 40 
percent evaluation is assigned when there are severe symptoms 
with recurring attacks and intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. Part 4, Code 5293.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  Diagnostic Code 5295 provides a zero percent rating 
for lumbosacral strain with slight subjective symptoms only.  
A 10 percent rating is assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  It is noted 
that 40 percent is the maximum rating provided under this 
Code.

Looking first to the one year period prior to the August 15, 
1994, informal claim, it does not appear that there is any 
clinical evidence of record dated between August 15, 1993 and 
August 15, 1994.  The veteran did not reference any such 
treatment at the time of his June 1997 RO hearing.  The Board 
finds there is no evidence of record upon which to base a 
rating in excess of 20 percent between August 15, 1993 and 
August 15, 1994.  

The evidence of record dated between August 15, 1994 and 
April 8, 1996 consists of VA clinical records.  A VA clinical 
record dated August 15, 1994 demonstrates that the veteran 
reported he had had intermittent back pain which had been 
present for three to four years.  It was also noted that he 
had had disc surgery in the 1980's and a motor vehicle 
accident in 1957.  Physical examination showed no back 
tenderness.  The assessment was back pain.  A separate 
clinical record dated the same day indicates that the veteran 
was complaining of having difficulty getting up due to his 
back.  The veteran was steady.  A report of an X-ray 
examination of the veteran's lumbosacral spine was 
interpreted as revealing moderate degenerative changes in the 
spine with disc narrowing at L4-5.  A clinical history of 
back pain was noted.  A March 1995 record references the 
presence of chronic low back pain with intermittent left 
lower extremity pain.  Clinical records dated in August 8, 
1995 include complaints of back pain and reference the 
presence of degenerative joint disease.  In March 8, 1996, 
the veteran sought treatment with complaints of low back 
pain.

In September 1997, a private physician wrote that she was 
consulted for a second opinion regarding the status of the 
veteran's low back pain.  The author noted that the veteran 
injured his back in 1957 and in 1982, he underwent discectomy 
with excellent pain relief.  Approximately three years later, 
the pain returned and had become progressively worse.  She 
noted that the veteran worked part time from 1993 to June 
1997 when he was no longer able to work due to back pain.  
The physician opined that the veteran might be able to 
perform sedentary work.  

A July 2000 letter from a private physician indicates that 
the veteran injured his back in1957 and underwent surgery in 
1982.  The veteran had marked resolution of his back 
symptomatology for approximately two or three years when the 
symptoms appeared again and became progressively worse to the 
point where the veteran was no longer able to perform his 
occupation as a truck driver in 1997.  

In November 2005, a private neuro-radiologist promulgated 
what was titled an independent medical examination.  He 
reported that he had reviewed the veteran's post-service 
medical records, imaging reports, other medical opinions, lab 
reports, medications and medical literature.  It was the 
author's opinion that that the veteran's "current medical 
codes, which are currently assigned to the year of 1996, 
should be assigned to the year of 1982 or at least to the 
legally allowed date between 1982 and his current date of 
1996 because he has serious spine symptoms from 1982 to 2005.  
The author noted that it was clear that the veteran had 
decades of spine degenerative changes which are mostly 
localized to the L4-L5 level.  He also reported that it was 
well known that injuries to the spine degenerate over time.  
He opined that the veteran's spine problems clearly extended 
back to 1982 based on imaging documenting spine problems at 
the L4-L5 level.  In December 2005, the private physician 
promulgated another opinion.  It was noted that, in addition, 
to the evidence of record he listed as having reviewed above, 
he had also conducted a telephone interview with the veteran 
in December 2005.  The author opined that the 20 percent 
disability evaluation assigned from 1994 to 1996 was 
inaccurate as the veteran clearly had constant pain, sciatica 
and leg weakness consistent with a 60 percent evaluation 
under Diagnostic Code 5293 from 1994 forward.  In the body of 
the report, it was noted that, from 1984 to 1994, the veteran 
just lived with his spine problems which became progressively 
worse until 1994 when he was unable to work full time and had 
to take a part time job with his brother due to leg pain and 
spasms.  

The Board finds the pertinent evidence of record does not 
demonstrate that an increased rating in excess of 20 percent 
prior to April 8, 1996 was factually ascertainable when the 
service-connected lumbosacral spine disability is evaluated 
under Diagnostic Code 5293.  The contemporaneous evidence of 
the presence of any potential symptomalogy attributable to 
intervertebral disc syndrome is the complaint of back pain 
with radiation into the left lower extremity.  However, the 
evidence between August 15, 1995, and April 8, 1996, does 
not, in the Board's view, reflect severe disability so as to 
warrant a 40 percent rating, nor is there persuasive evidence 
of the presence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief so as to warrant a 60 percent rating prior to April 8, 
1996. 

The Board further finds that it was not factually 
ascertainable that a rating in excess of 20 percent prior to 
April 8, 1996 was warranted when the service-connected 
disability is evaluated under Diagnostic Code 5295.  There is 
no persuasive evidence of the presence of severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space nor is there any competent 
evidence of abnormal mobility on forced motion.  The clinical 
records document complaints of pain but no other significant 
symptomalogy.  

The Board notes that a March 1997 record refers to a report 
of an April 1994 X-ray examination of the veteran's spine.  A 
review of the evidence of record indicates that no such 
report of examination has been associated with the claims 
file.  The RO specifically requested records from this time 
period in order to obtain the X-rays report without success.  
The records received in response to the RO's request only 
included the above referenced August 1994 X-ray report.  

The Board further finds that the private medical opinions 
associated with the claims files do not support a finding 
that the veteran's back symptomatology warranted a rating in 
excess of 20 percent prior to April 8, 1996.  The September 
1997, July 2000, and November 2005 letters only indicated 
that the veteran had back problems which were diminished by 
surgery in 1982 but then returned a few years later and had 
steadily increased since that time.  The records do not 
quantify the level of disability associated with the pain nor 
do they reference specific symptomatology.  The fact that the 
veteran experienced pain in his back a few years after his 
1982 back surgery is well established.  In an apparent effort 
to correct the November 2005 opinion, Dr. Bash promulgated 
another letter in December 2005, indicating that the veteran 
experienced constant pain, sciatica and leg weakness in his 
leg as a result of his back disability beginning in 1994.  
The Board finds, however, that the contemporaneous medical 
records do not support the physician's opinion.  The 
physician alleged that the veteran experienced constant back 
pain since 1994.  However, the August 1994 VA clinical record 
indicates that the veteran only reported intermittent back 
pain.  To the extent that the December 2005 letter can be 
construed as indicating that the veteran experienced constant 
sciatica and left leg weakness, the Board notes that the only 
one clinical record dated for the pertinent time period is 
the March 1995 record which references not constant but 
intermittent left lower extremity pain.  As noted above, the 
Board has found that this symptomatology is insufficient to 
find that a rating in excess of 20 percent was warranted 
prior to April 8, 1996.  In fact, the private physician did 
not even reference this record in formulating his opinion.  
It is not apparent upon what basis the opinion's foundation 
is laid upon other than the veteran's own reports of 
symptomatology he provided to private physician in December 
2005.  This self-reported history was provided was many years 
after the fact and at time when the veteran had a claim for 
VA benefits with the potential for pecuniary gain based on 
the evidence provided by the veteran.  The clinical records 
do not support the veteran's current allegations or the 
physician's opinion.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

The Board finds no basis to assign an earlier effective date 
for the evaluation of the service connected degenerative disc 
disease of the lumbosacral spine with lumbosacral strain.  
While the Board notes that the August 1994 clinical records 
have been construed as an informal claim for an increased 
rating for his spine, it was not factually ascertainable that 
a rating in excess of 20 percent was warranted for the 
service-connected lumbosacral spine disability prior to April 
8, 1996.  After a review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for an earlier effective date.

In this regard, although he is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


